Citation Nr: 1105011	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-24 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, 
to include as due to sun exposure or radiation exposure.

2.  Entitlement to service connection for osteoarthritis, to 
include as due to lead exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.

This matter originally came before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for basal cell carcinoma and osteoarthritis.

In an August 2007 decision, the Board denied the claims and he 
appealed.  In November 2008, the Veterans Claims Court vacated 
the August 2007 Board decision and remanded the case to the Board 
for development and readjudication consistent with the Joint 
Motion for Remand.  In March 2010, the Board remanded the claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the Board remanded the case for the RO to schedule 
the Veteran for VA examination pursuant to the Joint Motion.  In 
September 2010, he failed to report for a schedule examination.  
He subsequently submitted written statements to the effect that 
he did not receive notice of the examination and that he also had 
a medical emergency at the time of the scheduled examination; he 
requested a rescheduled examination.  

The Board finds that the Veteran has provided good cause for his 
failure to report for the September 2010 examination, and that he 
should be scheduled for another examination.  38 C.F.R. § 3.655.

The Veteran's basal cell carcinomas and osteoarthritis were first 
noted in 2000, more than four decades after his separation from 
service.  The record contains private medical opinions dated in 
May 2006 and February 2010 attributing his basal cell carcinoma 
to sun exposure and/or claimed radiation exposure during his 
Naval service and his osteoarthritis to "repetitive, heavy work 
with awkward positions, non-iodizing radiation, and lead" but 
offered no basis for the opinions offered.  

The Joint Motion for Remand endorsed in the Court's order 
directed that the Veteran be provided with VA examinations to 
address the etiology of his current basal cell carcinomas and 
osteoarthritis.  Thus, a remand is required.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain VA clinical records from the 
Murfreesboro Outpatient Clinic and the 
Nashville VA Medical Center for the period 
from August 2003 to the present.

2.  Schedule the Veteran for appropriate 
examinations to determine the current nature 
and likely etiology of his basal cell 
carcinomas and osteoarthritis.  The claims 
file must be made available to the examiners 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiners should review the results of any 
testing prior to completion of the reports.

Based on the examinations and review of the 
record, the examiners are requested to 
provide opinions as to whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current basal cell carcinomas and 
osteoarthritis are related to any in-service 
event or injury.  

The examiners are asked to specifically 
comment on the private opinions already of 
record attributing his basal cell carcinomas 
to sun exposure and/or claimed radiation 
exposure during service and his 
osteoarthritis to his work on board Naval 
ships.  

A detailed rationale for any opinion 
expressed should be provided.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology.  

3.  Readjudicate the claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand and all additional evidence 
submitted by the Veteran and his 
representative since the Court's order.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

